DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claim(s) 1-15 is/are pending.  Claim(s) 1, 3, and 5-15 has/have been amended via a Preliminary Amendment filed 05 August 2020.  Claim(s) 1-15 is/are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 05 August 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Abstract
The abstract of the disclosure is objected to because “The disclosed invention encompasses” is superfluous language.  Correction is required.  See PCT Rule 8 and MPEP § 1826.


Claim Objections
Claim(s) 2-4, 10-11, 13, and 15 is/are objected to because of the following informalities:
In claim 3, line 2, and claim 4, line 2, “the defined threshold” should read --the threshold-- as consistency in referring back to “a threshold” in claim 2, line 1, (see “the threshold” in claim 2, lines 3 and 4) would improve clarity.  Alternatively, in claim 2, lines 3 and 4, “the threshold” should read --the defined threshold--.
In claims 10 and 11, line 2, “determining similarity data” should read --determining the similarity data-- to more clearly refer back to the step of “determining similarity data” in claim 1, line 17
In claim 13, line 11, “determining first and second modelling data” should read --determining the first and second modelling data-- to more clearly refer back to the step of “determining first modelling data and second modelling data” in claim 11, line 12
In claim 15, lines 27-28, “the at least one data storage device” should read --the at least one electronic data storage device” as consistency in referring back to “at least one electronic storage device” in claim 15, line 23, would improve clarity
In claim 15, line 29, in view of the removal of dashes, the examiner suggest “the medical device for issuing a control signal to the medical device” should read --the at least one computer is operably coupled to the medical device for issuing a control signal to the medical device-- to improve clarity
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5-6, 9-13, and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 5 recite(s) the limitation “the modification data” in line(s) 4.  There is insufficient antecedent basis for this/these limitation(s) in the claim(s).  
For examination purposes, the limitation “the modification data” in claim(s) 5 will be read as “modification data” (as if referring to a new, distinct element).

Claim(s) 6 and 10-13 recite(s) the following limitation(s):
“an optimization method, particularly a least-square optimization method, which is adapted to increase the grade of similarity” in claim 6, lines 2-3;
“a filter, particularly a Gauβ-filter” in claim 10, line 5;
“based on a first image, particularly based on the first intersection data” and “based…on a second image, particularly based on the second intersection data” in claim 11, lines 4-6;
“the image, particularly the intersection data” in claim 12, line 2;
“the signal data is derived from the image, particularly from the intersection data by scanning the image, particularly the intersection data in a zig-zag-pattern, a spiral-pattern and/or line-by-line-pattern, particularly wherein diverse signal data is derived from the same image, particularly the same intersection data, by applying different scanning techniques” in claim 13, lines 2-5;
“each of the first signal and second signal is decomposed into at least two, three, or particularly into at least four or more different band signals” in claim 13, lines 9-10;
“using a parametrical autoregressive model, particularly wherein a Power-Spectral-Density is computed for the band signals, particularly wherein determining similarity data involves applying 
a Pearson-Correlation-Coefficient to compare the Power-Spectral-Density” in claim 13, lines 11-14.
The phrase "particularly" renders the claim(s) indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Additionally, a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  For instance:
Claim 6 recites the broad recitation “an optimization method,” and the claim also recites “a least-square optimization method” which is the narrower statement of the limitation. 
Claim 10 recites the broad recitation “a filter,” and the claim also recites “a Gauβ-filter” which is the narrower statement of the limitation. 
Claim 11 recites the broad recitations “a first image” and “a second image,” and the claim also recites “the first intersection data” and “the second intersection data” which are the narrower statement of the limitation, respectively.
Claim 12 recites the broad recitation “the image,” and the claim also recites “the intersection data” which is the narrower statement of the limitation. 
Claim 13 recites the broad recitation “the image,” and the claim also recites “the intersection data” and “the intersection data in a zig-zag pattern, a spiral-pattern and/or line-by-line pattern” which are each a narrower statement of the limitation. 
Claim 13 recites the broad recitation ”the signal data is derived from the image…by scanning the image,” and the claim also recites “diverse signal data is derived from the same image…by applying different scanning techniques” which is the narrower statement of the limitation. 
Claim 13 recites the broad recitation “using a parametric autoregressive model,” and the claim also recites “a Power-Spectral-Density is computed for the band signals” and “determining similarity data involves applying a Pearson-Correlation-Coefficient to compare the Power-Spectral-Density” which are each the narrower statement of the limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
For examination purposes, instances of language following the term “particularly,” such as instances of narrower language, will be interpreted as merely exemplary of the remainder of the claim, and therefore not required.  However, clarification is respectfully requested via claim amendment.
Claim(s) 12-13 inherit(s) deficiencies by nature of its/their dependency on claim(s) 11.

Claim(s) 9 recite(s) the limitation(s) “the spatial position of the ultrasound probe transducer” in line 3 and “the spatial position of the ultrasound probe” in line 4.  There is insufficient antecedent basis for this/these limitation(s) in the claim(s).  Additionally, it is unclear whether the limitation “the ultrasound probe transducer” in line 3 is referring to which of the following:
“an ultrasound probe” in claim 1, lines 1-2;
a new, distinct element, such as “a transducer” of the “ultrasound probe” in claim 1, lines 1-2; or
otherwise.
In case (b), it is further unclear whether the limitation “the spatial position of the ultrasound probe” in claim 9, line 4, should read “the spatial position of the transducer of the ultrasound probe” (as if referring to claim 9, line 3) or “a spatial position of the ultrasound probe” (as if referring to a new, distinct element).
For examination purposes, the limitation “the spatial position of the ultrasound probe transducer” in claim 9, line 3, will be read as “a spatial position of the ultrasound probe,” and the limitation “the spatial 

Claim(s) 9 recite(s) the limitation “wherein the control data is output to a user interface adapted to aid a user in operating a hand-held ultrasound probe; is output to a motorized support structure adapted to control the support structure in operating the ultrasound probe” in line(s) 4-7.  
It is unclear whether “a hand-held ultrasound probe” in line 5 is/are referring to which of the following: (1) “an ultrasound probe” in claim 1, lines 1-2, that is hand-held; (2) a new, distinct element; or (3) otherwise.
It is further unclear whether “the ultrasound probe” in line 7 is/are referring to which of the following: (i) “an ultrasound probe” in claim 1, lines 1-2; (ii) “a hand-held ultrasound probe” in claim 9, line 5; or (iii) otherwise.  In case (ii), it is unclear how such an ultrasound probe is both hand-held and controlled by a motorised support structure.
It is also unclear whether the control data is output to “a user interface adapted to aid a user in operating a hand-held ultrasound probe” and is output to “a motorized support structure adapted to control the support structure in operating the ultrasound probe”; or whether the control data is output to “a user interface adapted to aid a user in operating a hand-held ultrasound probe” or is output to “a motorized support structure adapted to control the support structure in operating the ultrasound probe” (see instant pg. 8 which discloses “or”).  In the former case, it is unclear whether the method is utilized with two different probes (one that is hand-held and one that is controlled by a motorised support structure), or how a one ultrasound probe is both hand-held and controlled by a motorised support structure.
For examination purposes, the limitation “a hand-held ultrasound probe” in claim(s) 9 will be interpreted as a new, distinct element, and the limitation “the ultrasound probe” in claim(s) 9 will be or is output to “a motorized support structure adapted to control the support structure in operating the ultrasound probe” (in accordance with disclosure on instant pg. 8).

Claim(s) 11 recite(s) the limitation “image content” in line(s) 3.  It is unclear whether this/these limitation(s) is/are referring to which of the following:
“content of the first ultrasound image within a linear intersection set” in claim 1, lines 11-12;
“content of the second ultrasound image within the intersection set” in claim 1, lines 15-16;
“content of the first ultrasound image within a linear intersection set” in claim 1, lines 11-12, and “content of the second ultrasound image within the intersection set” in claim 1, lines 15-16;
“content of the first ultrasound image within a linear intersection set” in claim 1, lines 11-12, or “content of the second ultrasound image within the intersection set” in claim 1, lines 15-16;
a new, distinct element; or
otherwise.
For examination purposes, the limitation “image content” in claim(s) 11 will be interpreted as a new, distinct element.  However, clarification is respectfully requested via claim amendment.
Claim(s) 12-13 inherit(s) deficiencies by nature of its/their dependency on claim(s) 11.

Claim(s) 11
For examination purposes, the limitation “the signal data” in claim(s) 11 will be read as “each of the first signal data and the second signal data.”
Claim(s) 12-13 inherit(s) deficiencies by nature of its/their dependency on claim(s) 11.

Claim(s) 11-12 recite(s) the limitation “the image” in claim 11, line 7, and claim 12, line 2.  However, claim(s) 11 previously recite(s) “a first image” in lines 4-5 and “a second image” in line 5.  It is unclear whether this/these limitation(s) is/are referring to which of the following: “a first image” in claim 11, lines 4-5; “a second image” in claim 11, line 5; each of “a first image” in claim 11, lines 4-5, and “a second image” in claim 11, line 5; a new, distinct element; or otherwise.
For examination purposes, the limitation “the image” in claim(s) 11 will be read as “each of the first image and the second image.”
Claim(s) 12-13 inherit(s) deficiencies by nature of its/their dependency on claim(s) 11.

Claim(s) 11 recite(s) the limitation “the signal band data” in line(s) 9.  However, claim(s) 11 previously recite(s) “first signal band data” and “second signal band data” in line 8.  It is unclear whether this/these limitation(s) is/are referring to which of the following: “first signal band data” in claim 11, line 8; “second signal band data” in claim 11, line 8; each of “first signal band data” in claim 11, line 8, and “second signal band data” in claim 11, line 8”; a new, distinct element; or otherwise.
For examination purposes, the limitation “the signal band data” in claim(s) 11 will be read as “each of the first signal band data and the second signal band data.”
Claim(s) 12-13 inherit(s) deficiencies by nature of its/their dependency on claim(s) 11.

Claim(s) 11
“a one-dimensional signal” in claim 11, lines 6-7;
one of “a plurality of band signals” in claim 11, line 10;
a new, distinct element; or
otherwise.
For examination purposes, the limitation “a signal” in claim(s) 11 will be interpreted as a new, distinct element.  However, clarification is respectfully requested via claim amendment.
Claim(s) 12-13 inherit(s) deficiencies by nature of its/their dependency on claim(s) 11.

Claim(s) 12 recite(s) the limitation “the band signal data” in line(s) 4.  There is insufficient antecedent basis for this/these limitation(s) in the claim(s).  It is unclear whether this/these limitation(s) is/are referring to which of the following:
“first signal band data” in claim 11, line 8;
“second signal band data” in claim 11, line 8;
each of “first signal band data” in claim 11, line 8, and “second signal band data” in claim 11, line 8;
“the signal band data” in claim 11, line 9;
data of “a band signal” in claim 11, lines 13-14;
a new, distinct element; or
otherwise.
It is further unclear whether the limitation “a band signal” in claim 12, line 6, is/are referring to which of the following: “first signal band data” in claim 11, line 8; “second signal band data” in claim 11, line 8; “the signal band data” in claim 11, line 9; “a band signal” in claim 11, lines 13-14; “the band signal data” in claim 12, line 4; a new, distinct element; or otherwise.
For examination purposes, the limitation “the band signal data” in claim(s) 12 will be read as “each of the first signal data and the second signal data.”  The limitation “a band signal” in claim(s) 12 will be interpreted as a new, distinct element.  However, clarification is respectfully requested via claim amendment.

Claim(s) 12 recite(s) the limitation “a feature” in line(s) 6.  It is unclear whether this/these limitation(s) is/are referring to which of the following:
one of the “features of a band signal” in claim 11, lines 13-14;
“at least one feature” in claim 11, line 16;
one of the “at least one feature” in claim 11, line 16;
a new, distinct element; or
otherwise.
For examination purposes, the limitation “a feature” in claim(s) 12 will be read as “the at least one feature” (as if referring to claim 11, line 16).

Claim(s) 13 recite(s) the limitation(s) “the first signal and second signal” in line(s) 9.  There is insufficient antecedent basis for this/these limitation(s) in the claim(s).  It is unclear whether this/these limitation(s) is/are referring to which of the following:
“the first signal data and second signal data” (similar to claim 13, line 6);
a first and second one of “a signal” in claim 11, line 10; or
otherwise.
For examination purposes, the limitation “the first signal and second signal” in claim(s) 13 will be read as “the first signal data and second signal data.”  However, clarification is respectfully requested via claim amendment.


Claim(s) 15 recite(s) the limitation(s) “the patient” in line(s) 25.  There is insufficient antecedent basis for this/these limitation(s) in the claim(s).  
For examination purposes, the limitation “the patient” in claim(s) 15 will be read as “a patient.”

Claim(s) 15 recite(s) the limitation(s) “the at least one computer” in line(s) 25.  There is insufficient antecedent basis for this/these limitation(s) in the claim(s).  It is unclear whether this/these limitation(s) is/are referring to which of the following:
“a computer” in claim 15, line 3;
“at least one processor of a computer” in claim 15, line 3; or
otherwise.
For examination purposes, the limitation “the at least one computer” in claim(s) 15 will be read as “the at least one processor of the computer” (as if referring to “at least one processor of a computer” in claim 15, line 3).

Claim(s) 15 recite(s) the limitation “image position data” in line(s) 28.  It is unclear whether this/these limitation(s) is/are referring to which of the following:
“image position data” in claim 15, line 5;
a new, distinct element; or
otherwise.
For examination purposes, the limitation “image position data” in claim(s) 15 will be read as “the image position data” (as if referring to claim 15, line 5).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the following reference referred to as Wein:
Wein, Wolfgang, and Ali Khamene. Image-based method for in-vivo freehand ultrasound calibration [online]. Proc. SPIE 6920, Medical Imaging 2008: Ultrasonic Imaging and Signal Processing, 10 March 2008 [retrieved on 17 Dec 2020], pp. 69200K-1 to 69200K-7. Retrieved from the Internet: <URL: https://www.spiedigitallibrary.org/conference-proceedings-of-spie/6920/1/Image-based-method-for-in-vivo-freehand-ultrasound-calibration/10.1117/12.769948.full> <DOI: 10.1117/12.769948>.

Regarding claim(s) 1, Wein teaches a computer-implemented medical method of calibrating an ultrasound probe (Image-Based Method for In-Vivo Freehand Ultrasound Calibration: section 1, pg. 69200K-2, "The proposed method can be performed using in vivo tissue, making it possible to calibrate ultrasound prior to the procedure, or even validate the calibration during an exam"), the method comprising the following steps:
acquiring image position data, describing a spatial position in which ultrasound images are expected to be acquired by the ultrasound probe (pg. 69200K-1, "locate the position and orientation of a 2D B-mode ultrasound image plane with respect to a position sensor attached to the transducer ... the spatial relation between the position sensor and the image plane is precisely determined"; pg. 69200K-2-3, “sensor coordinates … coordinate system of the tracking sensor”); 
acquiring first image data, describing a first two-dimensional ultrasound image displaying a structure in a first image plane (Abstract, pg. 69200K-1, "Two angulated sweeps of any object containing well visible structures are recorded, each at a different orientation"; pg. 69200K-2, section 2, "two slow angulated freehand ultrasound sweeps are acquired from the same anatomy at approximately perpendicular orientation"; pg. 69200K-5, section 3.2, "two perpendicular sweeps were recorded": Fig. 1, Fig. 3a, and Fig. 5a); 
acquiring second image data, describing a second two-dimensional ultrasound image displaying the structure in a second image plane intersecting with the first image plane (Abstract, pg. 69200K-1, "Two angulated sweeps of any object containing well visible structures are recorded, each at a different orientation"; pg. 69200K-2, section 2, "two slow angulated freehand ultrasound sweeps are acquired from the same anatomy at approximately perpendicular orientation"; pg. 69200K-5, section 3.2, "two perpendicular sweeps were recorded": Fig. 1, Fig. 3a, and Fig. 5a); 
determining first intersection data based on the first image data and the image position data, wherein the first intersection data describes content of the first ultrasound image within a linear intersection set defined by the intersecting first and second image planes (images                                 
                                    
                                        
                                            I
                                        
                                        
                                            j
                                        
                                    
                                
                              from the first sweep, pg. 69200K-2, “images                                 
                                    
                                        
                                            I
                                        
                                        
                                            j
                                        
                                    
                                
                              from the first sweep with reconstructions                                 
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    j
                                                
                                            
                                        
                                        ~
                                    
                                
                             from the second sweep…”: Figs. 1, 3 and 5) (and/or reconstructions                                 
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    j
                                                
                                            
                                        
                                        ~
                                    
                                
                             from the first sweep, pg. 69200K-2, “…[and vice versa]”); 
determining second intersection data based on the second image data and the image position data, wherein the second intersection data describes content of the second ultrasound image within the intersection set (reconstructions                                 
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    j
                                                
                                            
                                        
                                        ~
                                    
                                
                             from the second sweep, pg. 69200K-2, “images                                 
                                    
                                        
                                            I
                                        
                                        
                                            j
                                        
                                    
                                
                              from the first sweep with reconstructions                                 
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    j
                                                
                                            
                                        
                                        ~
                                    
                                
                             from the second sweep…”: Figs. 1, 3, and 5) (and/or images                                 
                                    
                                        
                                            I
                                        
                                        
                                            j
                                        
                                    
                                
                              from the second sweep, pg. 69200K-2, “…[and vice versa]”); 
determining similarity data based on the first intersection data and the second intersection data, wherein the similarity data describes a grade of similarity between the contents of the first and second ultrasound images within the intersection set (pg. 69200K-2, “similarity measure S of images                                 
                                    
                                        
                                            I
                                        
                                        
                                            j
                                        
                                    
                                
                              from the first sweep with reconstructions                                 
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    j
                                                
                                            
                                        
                                        ~
                                    
                                
                             from the second sweep [and vice versa],” Eqn. [1];  pg. 69200K-4, “image similarity measure between original intensities                                 
                                    
                                        
                                            I
                                        
                                        
                                            i
                                            m
                                        
                                    
                                    (
                                    u
                                    ,
                                     
                                    v
                                    )
                                
                             and a reconstruction at its 3D location                                 
                                    
                                        
                                            I
                                        
                                        
                                            r
                                            e
                                            c
                                        
                                    
                                    (
                                    
                                        
                                            p
                                        
                                        
                                            w
                                        
                                    
                                    )
                                
                             from the respective other sweep”; pg. 69200K-1, “similarity of 2D ultrasound images from one sweep to reconstructions computed from the other sweep”).  

Regarding claim(s) 7, Wein teaches all limitations of claim(s) 1, as discussed above.
Wein further teaches that the method is performed for a plurality of first acquired images intersecting with a plurality of second acquired images (Abstract, pg. 69200K-1, "Two angulated sweeps of any object containing well visible structures are recorded, each at a different orientation"; pg. 69200K-2, section 2, "two slow angulated freehand ultrasound sweeps are acquired from the same anatomy at approximately perpendicular orientation"; pg. 69200K-5, section 3.2, "two perpendicular sweeps were recorded,” wherein each of the first and second sweeps comprises a plurality of acquired images: see at least Figs. 3a and 5a).

Regarding claim(s) 8, Wein teaches all limitations of claim(s) 1, as discussed above.
Wein further teaches that a plurality of first images is acquired, which are rotationally tilted and/or translationally shifted with respect to at least one second image, and/or wherein a plurality of second images is acquired, which are rotationally tilted and/or translationally shifted with respect to at least one first image (Abstract, pg. 69200K-1, "Two angulated sweeps of any object containing well visible structures are recorded, each at a different orientation"; pg. 69200K-2, section 2, "two slow angulated .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
Claim(s) 2-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein in view of the following reference referred to as Mercier:
Mercier, Laurence, et al. A review of calibration techniques for freehand 3-D ultrasound systems [online]. Ultrasound in Medicine & Biology, Apr 2005 [retrieved on 12 January 2021], Vol. 31, No. 4, pp. 449-471. Retrieved from the Internet: <URL: https:// www.sciencedirect.com/science/article/pii/S0301562905001195> <DOI: 10.1016/j.ultras medbio.2004.11.015>.

Regarding claim(s) 2, Wein teaches all limitations of claim(s) 2, as discussed above, including the grade of similarity between the contents of the first and second ultrasound images within the intersection set.
Wein further teaches maximizing the grade of similarity between the contents of the first and second ultrasound images within the intersection set (Abstract, pg. 69200K-1, "maximizes the similarity of 2D ultrasound images from one sweep to reconstructions computed from the other sweep"; section 1, pg. 69200K-2, "a maximization of the similarity measure S of images                                 
                                    
                                        
                                            I
                                        
                                        
                                            j
                                        
                                    
                                
                             from the first sweep with reconstructions                                 
                                    
                                        
                                            I
                                        
                                        
                                            j
                                        
                                    
                                
                             from the second sweep [and vice versa]"; section 2.1, pg. 69200K-4, "an appropriate image similarity measure between original ultrasound intensities                                 
                                    
                                        
                                            I
                                        
                                        
                                            i
                                            m
                                        
                                    
                                    (
                                    u
                                    ,
                                     
                                    v
                                    )
                                
                             and a reconstruction at its 3D location                                 
                                    
                                        
                                            I
                                        
                                        
                                            r
                                            e
                                            c
                                        
                                    
                                    (
                                    
                                        
                                            
                                                
                                                    p
                                                
                                                
                                                    w
                                                
                                            
                                        
                                        →
                                    
                                    )
                                
                             from the respective other sweep ... its maximization"; section 2.2, pg. 69200K-4, "maximizing the image similarity").
Wein does not explicitly teach that a threshold is defined for the grade of similarity between the contents of the first and second ultrasound images within the intersection set, wherein a grade of similarity within the threshold indicates an acceptable probe calibration, and a grade of similarity beyond the threshold indicates an unacceptable probe calibration.  
In an analogous ultrasound calibration field of endeavor, Mercier teaches that a threshold is defined for the grade, wherein a grade within the threshold indicates an acceptable probe calibration, and a grade beyond the threshold indicates an unacceptable probe calibration (predefined threshold, pg. 461, "The iterative methods need initial values to begin the optimization and the method is applied repeatedly until the remaining error becomes smaller than a predefined threshold"; pg. 461, "the  process continues until the corrections are sufficiently small").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wein such that a threshold is defined for the grade of similarity between the contents of the first and second ultrasound images within the intersection set, wherein a grade of similarity within the threshold indicates an acceptable probe calibration, and a grade of similarity beyond the threshold indicates an unacceptable probe calibration, since a threshold being defined for the grade, wherein a grade within the threshold indicates an acceptable probe calibration, and a grade beyond the threshold indicates an unacceptable probe calibration, was known in the art as taught by Mercier; and since one of ordinary skill in the art would have recognized that an error smaller than a predefined threshold is analogous to a high or maximized similarity.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. iterative optimization of ultrasound calibration) with no change in their respective functions, and the combination would have yielded nothing more than predictable results (e.g. increased accuracy of the mathematical transformation that converts the 2-D coordinates of pixels in an ultrasound image into 3-D coordinates in the frame of reference of a position sensor attached to the ultrasound probe) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to optimize ultrasound calibration in order to achieve an accurate mathematical transformation that converts the 2-D coordinates of pixels in an ultrasound image into 3-D coordinates in 

Regarding claim(s) 3, Wein in view of Mercier makes obvious all limitations of claim(s) 2, as discussed above, including the grade of similarity, the defined threshold, the image position data, and the ultrasound probe.
Wein further teaches:
acquiring modification data, describing a positional modification of the image position data (relative calibration matrix, pg. 69200K-4 to 69200K-5, "a relative calibration matrix composed from zero-initialized translation and Euler angles"); 
determining modified image position data based on the image position data and the modification data, describing a positionally modified spatial position in which ultrasound images are expected to be acquired by the ultrasound probe (pg. 69200K-4 to 69200K-5, "finds the optimal calibration transformation maximizing the image similarity. Instead of directly modifying the calibration parameters, a relative calibration matrix composed from zero-initialized translation and Euler angles is right-multiplied onto the initial estimate").  
Wein does not explicitly teach that the method is performed for a plurality of iteration sequences until the grade of similarity is within the defined threshold, and a subsequent iteration sequence.
In an analogous ultrasound calibration field of endeavor, Mercier teaches that the method is performed for a plurality of iteration sequences until the grade is within the defined threshold, and a subsequent iteration sequence (pg. 461, "The iterative methods need initial values to begin the optimization and the method is applied repeatedly until the remaining error becomes smaller than a predefined threshold"; pg. 461, "the process continues until the corrections are sufficiently small").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wein to be performed for a plurality of iteration sequences until the grade is within the defined threshold, and a subsequent iteration sequence and have a subsequent iteration sequence, since a method being performed for a plurality of iteration sequences until the grade is within the defined threshold, and a subsequent iteration sequence, were well known in the art as taught by Mercier.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. iterative optimization of ultrasound calibration) with no change in their respective functions, and the combination would have yielded nothing more than predictable results (e.g. increased accuracy of the mathematical transformation that converts the 2-D coordinates of pixels in an ultrasound image into 3-D coordinates in the frame of reference of a position sensor attached to the ultrasound probe) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to optimize ultrasound calibration in order to achieve an accurate mathematical transformation that converts the 2-D coordinates of pixels in an ultrasound image into 3-D coordinates in the frame of reference of a position sensor attached to the ultrasound probe (Mercier, pg. 461 col. 1 and Abstract), and there was reasonable expectation of success.

Regarding claim(s) 6, Wein in view of Mercier makes obvious all limitations of claim(s) 3, as discussed above, including the modification data, the grade of similarity, and the contents of the first and second ultrasound images within the intersection set.
Wein further teaches that the modification data is acquired from an optimisation method (discussed below), particularly a least-square optimisation method (interpreted as not required; see 112b above), which is adapted to increase the grade of similarity between the contents of the first and second ultrasound images within the intersection set (Abstract, pg. 69200K-1, "optimization strategy maximizes the similarity of 2D ultrasound images from one sweep to reconstructions computed from the other                                 
                                    
                                        
                                            I
                                        
                                        
                                            j
                                        
                                    
                                
                             from the first sweep with reconstructions                                 
                                    
                                        
                                            I
                                        
                                        
                                            j
                                        
                                    
                                
                             from the second sweep [and vice versa]"; section 2.1, pg. 69200K-4, "an appropriate image similarity measure between original ultrasound intensities                                 
                                    
                                        
                                            I
                                        
                                        
                                            i
                                            m
                                        
                                    
                                    (
                                    u
                                    ,
                                     
                                    v
                                    )
                                
                             and a reconstruction at its 3D location                                 
                                    
                                        
                                            I
                                        
                                        
                                            r
                                            e
                                            c
                                        
                                    
                                    (
                                    
                                        
                                            
                                                
                                                    p
                                                
                                                
                                                    w
                                                
                                            
                                        
                                        →
                                    
                                    )
                                
                             from the respective other sweep ... its maximization"; section 2.2, pg. 69200K-4, “algorithm then finds the optimal calibration transformation maximizing the image similarity”).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein in view of Mercier as applied to claim(s) 3 above, and further in view of Boctor et al. (US 2008/0269604 - referred to as Boctor).
Regarding claim(s) 4, Wein in view of Mercier makes obvious all limitations of claim(s) 3, as discussed above, including the modified image position data for which the grade of similarity is within the defined threshold and the ultrasound probe.
Wein does not explicitly teach that the modified image position data for which the grade of similarity is within the defined threshold is stored as image position data for subsequent calibrations of the ultrasound probe.
In an analogous ultrasound calibration field of endeavor, Boctor teaches that the modified image position data for which the grade of similarity is within the defined threshold is stored as image position data for subsequent calibrations of the ultrasound probe (¶ 0009 ¶ 0057, "software may then store the constituent values of the probe calibration matrix RTP for use in subsequent pixel registration"; ¶ 0077, "In step #1020, the reconstructed image of the cross-wire structure #640 is compared with an actual image of the cross-wire structure, and a standard deviation is computed between the two images. The accuracy of the reconstructed image of the cross-wire structure [and thus the accuracy of the probe calibration matrix RTP] is assessed according to pre-determined accuracy requirements. If the probe 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as made obvious by Wein in view of Mercier such that the modified image position data for which the grade of similarity is within the defined threshold is stored as image position data for subsequent calibrations of the ultrasound probe, since such storing of data was known in the art as taught by Boctor.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. saving or storing data) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to save data that has been verified in at least one instance (Boctor, ¶ 0057 ¶ 0077), i.e. in order to improve speed and accuracy of future calculations, and there was reasonable expectation of success.
	
	
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein in view of Mahfouz et al. (US 2013/0144135 - referred to as Mahfouz).
Regarding claim(s) 5, Wein teaches all limitations of claim(s) 1, as discussed above, including the spatial position in which ultrasound images are expected to be acquired, the ultrasound probe, and the modification data describing a positional modification.
Wein further teaches that the spatial position in which ultrasound images are expected to be acquired includes a relative spatial position of an image plane produced by a transducer of the ultrasound probe with respect to a marker or marker device attached to the ultrasound probe (Abstract, pg. 69200K-1, "For freehand ultrasound systems, a calibration method is necessary to locate the position and orientation of a 2D B-mode ultrasound image plane with respect to a position sensor attached to the transducer"; section 1, pg. 69200K-1, "For such 3D freehand ultrasound systems it is crucial that the spatial 
Wein does not explicitly teach relative spatial position of a transducer of the ultrasound probe with respect to a marker or marker device attached to the ultrasound probe.  
In an analogous ultrasound field of endeavor, Mahfouz teaches relative spatial position (¶ 0064-0067, “                                
                                    
                                        
                                            P
                                        
                                        
                                            t
                                            r
                                            a
                                            n
                                            s
                                            -
                                            o
                                            r
                                            i
                                            g
                                            i
                                            n
                                        
                                    
                                
                            , i.e. a point of origin of the transducer array … These calibration points and vectors are relative to the local frame #92 [“OP”],” Fig. 2) of a transducer of the ultrasound probe (transducer of transducer array, ¶ 0055 ¶ 0065-0066, Fig. 2, #68, of ultrasound probe, ¶ 0055 ¶ 0062, Figs. 1-2, #60) with respect to a marker or marker device (tracking marker, ¶ 0062, Fig. 2, #86: ¶ 0064, “marker #86…is provided a local coordinate frame of reference [‘local frame’ #92]”) attached to the ultrasound probe (¶ 0062, “ultrasound probe #60 has mounted thereto a tracking marker #86”; ¶ 0064, “marker #86 is rigidly attached to the ultrasound probe #60”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spatial position in which ultrasound images are expected to be acquired of the method as taught by Wein to include a relative spatial position of a transducer of the ultrasound probe with respect to a marker or marker device attached to the ultrasound probe wherein the modification data describes a positional modification of the expected relative position of the transducer with respect to the marker or marker device, since such a relative spatial position of a transducer of an ultrasound probe with respect to a marker or marker device attached to the ultrasound probe was known in the art as taught by Mahfouz; and since one of ordinary skill in the art would have recognized that a .

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein in view of the following reference referred to as Carr:
Carr, Jonathan, et al. Design of a clinical free-hand 3D ultrasound system [online]. Proc. SPIE 3982, Medical Imaging 2000: Ultrasonic Imaging and Signal Processing, 12 April 2000 [retrieved on 12 January 2021], pp. 14-25. Retrieved from the Internet: <URL: https:// www.spiedigitallibrary.org/conference-proceedings-of-spie/3982/1/Design-of-a-clinical-free-hand-3D-ultrasound-system/10.1117/12.382234.full> <DOI: 10.1117/12.382234>.

Regarding claim(s) 9, Wein teaches all limitations of claim(s) 1, as discussed above, including the image position data and the ultrasound probe.
Wein does not explicitly teach the step of determining, based on the image position data and/or acquired tracking data describing the spatial position of the ultrasound probe transducer, control data describing a variation of the spatial position of the ultrasound probe, wherein the control data is output to a user interface adapted to aid a user in operating a hand-held ultrasound probe; is output to a motorised support structure adapted to control the support structure in operating the ultrasound probe.  
In an analogous ultrasound field of endeavor, Carr teaches determining, based on the image position data and/or acquired tracking data describing the spatial position of the ultrasound probe transducer (section 1, pg. 15, "spatial positions sensor attached to the probe"; section 1, pg. 14, "spatial location devices are widely used to determined the position of a 2D scan"; section 2, pg. 15, "Polhemus 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wein to further comprise the step of determining, based on the image position data and/or acquired tracking data describing the spatial position of the ultrasound probe transducer, control data describing a variation of the spatial position of the ultrasound probe, wherein the control data is output to a user interface adapted to aid a user in operating a hand-held ultrasound probe; is output to a motorised support structure adapted to control the support structure in operating the ultrasound probe, since such determining and outputting of data describing a variation of the spatial position of the ultrasound probe to aid a user in operating a hand-held ultrasound probe was known in the art as taught by Carr.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. ultrasound probe position tracking, displaying) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to enable a clinician to determine at a glance whether a good .

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein in view of Kayombya et al. (US 2014/0369557).
Regarding claim(s) 10, Wein teaches all limitations of claim(s) 1, as discussed above, including determining similarity data, the first intersection data, and the second intersection data.
Wein does not explicitly teach that determining similarity data involves at least one of: downsampling the image content described by the first intersection data and/or by the second intersection data; applying a filter, particularly a GauB-filter to the first intersection data and/or by the second intersection data.  
In an analogous image processing and analysis field of endeavor, Kayombya teaches that determining similarity data (Downscale and/or Blur, ¶ 0064, Fig. 3A, #320; and Normalized Cross-Correlation [NCC], ¶ 0050 ¶ 0064-0066, which is a metric to evaluate the degree of similarity between two compared images: ¶ 0050, “Normalized Cross Correlation [NCC] between downsampled and/or blurred versions of first frame #230 and second frame #240”) involves at least one of: 
downsampling the image content described by the first image data and/or by the second image data (¶ 0064-0065 ¶ 0050, "downsampled and/or blurred versions of first frame #230 and second frame #240"); 
applying a filter, particularly a GauB-filter to the first image data and/or by the second image data (¶ 0064-0065 ¶ 0050, "downsampled and/or blurred versions of first frame #230 and second frame #240 ... Blurring may be implemented using a 3×3 Gaussian filter").  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining similarity data of the method as taught by Wein involve at least one of: downsampling the image content described by the first intersection data and/or by the second intersection data; and/or applying a filter, particularly a GauB-filter to the first intersection data and/or by the second intersection data, since such downsampling and/or applying a filter was/were known in the art as taught by Kayombya; and since one of ordinary skill in the art would have recognized that the first intersection data is included in the first image data and the second intersection data is included in the second image data.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. downsampling, filtering) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to estimate the normalized cross correlation at a coarse level (Kayombya, ¶ 0050 ¶ 0064-0065), and there was reasonable expectation of success.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein in view of Rezazadeh et al. (US 2013/0094769 - referred to as Rezazadeh) and the following reference referred to as Sgourous:
Sgourous, Nicholas, et al. Effect of different traversal schemes in integral image coding [online]. Applied Optics, 1 July 2008 [retrieved on 13 January 2021], Vol. 47, No. 19, pp. D28-D37. Retrieved from the Internet: <URL: https://www.osapublishing.org/ao/ abstract.cfm?uri=ao-47-19-D28> <DOI: 10.1364/AO.47.000D28>.

Regarding claim(s) 11, Wein teaches all limitations of claim(s) 1, as discussed above, including determining similarity data involving determining similarity of image content.
Wein does not explicitly teach: 
determining first signal data and second signal data based on a first image, particularly based on the first intersection data, and on a second image, particularly based on the second intersection data, respectively, wherein the signal data describes a one-dimensional signal derived from the image; 
determining first signal band data and second signal band data based on the first signal data and the second signal data, respectively, wherein the signal band data describes a plurality of band signals assigned to different frequency bands, into which a signal is decomposed into; 
determining first modelling data and second modelling data; 
determining similarity data based on the first modelling data and second modelling data, describing a grade of similarity between at least one feature of corresponding band signals derived from of the first image and from the second image, respectively.  
In an analogous image similarity analysis field of endeavor, Rezazadeh teaches determining similarity data involves determining similarity of image content (¶ 0014, “determining similarity between images”; ¶ 0002, "determining structural similarity between images"), comprising the following steps:
determining first signal band data and second signal band data based on the first image and the second image, respectively ([perform one-level multiresolution decomposition of image X and image Y], ¶ 0096-0097, Fig. 4, #404, which determines approximation and detail subbands for each of the image X and image Y, ¶ 0096), wherein the signal band data describes a plurality of band signals assigned to different frequency bands, into which a signal is decomposed into (¶ 0099, "a DWT transform is used in box #404 of FIG. 4 in one embodiment of the invention"; ¶ 0006, "Two dimensional discrete wavelet transform [DWT] is applied to a digital image with discrete values for separating low frequency content of images from its high frequency content"); 
determining first modelling data and second modelling data based on the first signal band data and second signal band data, respectively, describing features of a band signal ([compute edge maps for image X and image Y], ¶ 0089-0090 ¶ 0103, Fig. 5, #506, wherein generating each edge map [aggregate of detail subbands for each of image X and image Y] includes calculating weighted norm of each of the detail subbands); 
determining similarity data based on the first modelling data and second modelling data, describing a grade of similarity between at least one feature of corresponding band signals derived from of the first image and from the second image, respectively  ([compute similarity score between image X and image Y], Fig. 4, #406: flowchart, Fig. 5, #500, including [compute edge structural similarity map between image X and image Y], ¶ 0099 ¶ 0106 ¶ 0109 ¶ 0122 ¶ 01036, Fig. 5, #508, and [compute...edge similarity index], ¶ 0099 ¶ 0109 ¶ 0117 ¶ 0122, Fig. 5, #512).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determining similarity data of the method as taught by Wein to comprise the above-claimed steps, since the above-discussed steps were known in the art as taught by Rezazadeh.  The motivation would have been to characterize similarity between images with a high degree of accuracy and smaller processing time (Rezazadeh, Abstract), and there was reasonable expectation of success.
Further regarding claim(s) 11, Wein does not explicitly teach determining first signal data and second signal data based on a first image, particularly based on the first intersection data, and on a second image, particularly based on the second intersection data, respectively, wherein the signal data describes a one-dimensional signal derived from the image.
In an analogous signal processing field of endeavor, Sgourous teaches determining signal data based on an image, wherein the signal data describes a one-dimensional signal derived from the image (pg. D30 col. 1, “There are many types of curve that can be used in order to traverse a set of points placed on a regular 2D grid and transform them to a 1D sequence of points”: image traversal schemes, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determining similarity data of the method as made obvious by Wein in view of Rezazadeh to comprise determining first signal data and second signal data based on a first , since determining signal data based on an image, wherein the signal data describes a one-dimensional signal derived from the image was known in the art as taught by Sgourous.  The motivation would have been to use a standard image traversal scheme to derive a one-dimensional signal from an image that is a 2D grid (Sgourous, pg. D30 col. 1), and there was reasonable expectation of success.

Regarding claim(s) 12, Wein in view of Rezazadeh and Sgourous makes obvious all limitations of claim(s) 11, as discussed above.
Wein does not explicitly teach that the image, particularly the intersection data, comprises or is represented by a two-dimensional matrix; the band signal data comprises or is represented by a one-dimensional vector; a feature comprises or is represented by a mathematical operation of one or more parameters of a band signal.  
In an analogous image similarity analysis field of endeavor, Rezazadeh teaches:
the image, particularly the intersection data, comprises or is represented by a two-dimensional matrix (each of the images discussed above in claim 11 comprises or is represented by a two-dimensional matrix of pixels: ¶ 0015, “an image X and an image Y, having the same number of rows and columns of pixels”);
the band signal data comprises or is represented by a one-dimensional vector (¶ 0006: two dimensional DWT is the repeated application of one-dimensional DWT, and DWT returns a data vector, such that approximation and detail subbands discussed above in claim 11 at least comprise a one-dimensional vector);  
a feature comprises or is represented by a mathematical operation of one or more parameters of a band signal (weighted norm of detail subbands, ¶ 0089-0090 ¶ 0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as made obvious by Wein in view of Rezazadeh and Sgourous such that the image, particularly the intersection data, comprises or is represented by a two-dimensional matrix; the band signal data comprises or is represented by a one-dimensional vector; a feature comprises or is represented by a mathematical operation of one or more parameters of a band signal, since the image comprising or being represented by a two-dimensional matrix, the band signal data comprising or being represented by a one-dimensional vector, and a feature comprising or being represented by a mathematical operation of one or more parameters of a band signal were known in the art as taught by Rezazadeh.  The motivation would have been to characterize similarity between images with a high degree of accuracy and smaller processing time (Rezazadeh, Abstract), and there was reasonable expectation of success.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein in view of Rezazadeh et al. (US 2013/0094769 - referred to as Rezazadeh) and Sgourous as applied to claim(s) 11 above, and further in view of Derchak et al. (US 2007/0177770 - referred to as Derchak).
Regarding claim(s) 13, Wein in view of Rezazadeh and Sgourous makes obvious all limitations of claim(s) 11, as discussed above.
Wein does not explicitly teach that the signal data is derived from the image, particularly from the intersection data by scanning the image, particularly the intersection data in a zig-zag-pattern, a spiral-pattern and/or line-by-line-pattern, particularly wherein diverse signal data is derived from the same image, particularly the same intersection data, by applying different scanning techniques.
In an analogous image processing and analysis field of endeavor, Sgourous teaches that signal data is derived from the image by scanning the image in a zig-zag-pattern, a spiral-pattern and/or line-by-line-pattern (image traversal schemes, pg. D30 col. 1, Fig. 3: [a] parallel, and [c] spiral).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as made obvious by Wein in view of Rezazadeh and Sgourous such that the signal data is derived from the image, particularly from the intersection data by scanning the image, particularly the intersection data in a zig-zag-pattern, a spiral-pattern and/or line-by-line-pattern, particularly wherein diverse signal data is derived from the same image, particularly the same intersection data, by applying different scanning techniques, since signal data is derived from the image by scanning the image in a zig-zag-pattern, a spiral-pattern and/or line-by-line-pattern was known in the art as taught by Sgourous.  The motivation would have been to use a standard image traversal scheme to derive a one-dimensional signal from an image that is a 2D grid (Sgourous, pg. D30 col. 1, “There are many types of curve that can be used in order to traverse a set of points placed on a regular 2D grid and transform them to a 1D sequence of points”), and there was reasonable expectation of success.
Further regarding claim(s) 13, Wein does not explicitly teach that the first signal data and second signal data is decomposed by applying at least one of a Continuous-Wavelet-Transformation, a Discrete-Wavelet-Transformation, a Fourier-Transformation-based method, an Empirical-Mode-Decomposition; and each of the first signal and second signal is decomposed into at least two, three, or particularly into at least four or more different band signals;
In an analogous image similarity analysis field of endeavor, Rezazadeh teaches that the first signal data and second signal data is decomposed by applying at least one of a Continuous-Wavelet-Transformation, a Discrete-Wavelet-Transformation, a Fourier-Transformation-based method, an Empirical-Mode-Decomposition (discrete wavelet transformation [DWT] discussed above in claim 11); each of the first signal and second signal is decomposed into at least two, three, or particularly into at least four or more different band signals (¶ 0096, “one level two dimensional multiresolution decomposition, e.g. DWT, of both the image X and the image Y producing an approximation subband and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as made obvious by Wein in view of Rezazadeh and Sgourous such that the first signal data and second signal data is decomposed by applying at least one of a Continuous-Wavelet-Transformation, a Discrete-Wavelet-Transformation, a Fourier-Transformation-based method, an Empirical-Mode-Decomposition; and each of the first signal and second signal is decomposed into at least two, three, or particularly into at least four or more different band signals, since the first signal data and second signal data being decomposed by applying a Discrete-Wavelet-Transformation and each of the first signal and second signal being decomposed into at least two different band signals was known in the art as taught by Rezazadeh.  The motivation would have been to characterize similarity between images with a high degree of accuracy and smaller processing time (Rezazadeh, Abstract), and there was reasonable expectation of success.
Further regarding claim(s) 13, Wein does not explicitly teach determining first and second modelling data involves using a parametrical autoregressive model, particularly wherein a Power-Spectral-Density is computed for the band signals, particularly wherein determining similarity data involves applying a Pearson-Correlation-Coefficient to compare the Power-Spectral-Density.
In an analogous signal processing field of endeavor, Derchak teaches determining first and second modelling data involves using a parametrical autoregressive model (autoregressive parametric models, ¶ 0076, “Transform features preferably include the average relative power in specific frequency bands that are preferably calculated using autoregressive [parametric] models. This is done, for example, by calculating the spectrum over a frequency range 1 . . . N, dividing the range into sub-bands, averaging the power in each sub-band, and then normalizing by the total power over 1-N for each sub-band. Each of these results in a new scalar feature in a feature vector. Transform features may also include wavelet 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as made obvious by Wein in view of Rezazadeh and Sgourous such that determining first and second modelling data involves using a parametrical autoregressive model, particularly wherein a Power-Spectral-Density is computed for the band signals, particularly wherein determining similarity data involves applying a Pearson-Correlation-Coefficient to compare the Power-Spectral-Density, since such a parametrical autoregressive model was well known in the art as taught by Derchak.  The motivation would have been to model using a reduced set of coefficients (Derchak, ¶ 0076-0077), and there was reasonable expectation of success.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein.
Regarding claim(s) 14, the examiner notes that the claimed non-transient computer readable storage medium comprises computer executable instructions that automate the method of claim(s) 1.  Claim(s) 14 is/are thus rejected in a similar manner as discussed above in claim(s) 1, since the computer readable storage medium is considered to be inherent in the use of the method as described above in claim(s) 1; and since it has been held that automating a process would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase efficiency.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein in view of Boctor et al. (US 2008/0269604 - referred to as Boctor).
Regarding claim(s) 15,
acquiring image position data describing a spatial position in which ultrasound images are expected to be acquired by the ultrasound probe; 
acquiring first image data a first two-dimensional ultrasound image displaying a structure in a first image plane; 
acquiring second image data describing a second two-dimensional ultrasound image displaying the structure in a second image plane intersecting with the first image plane; 
determining first intersection data based on the first image data and the image position data, wherein the first intersection data describes content of the first ultrasound image within a linear intersection set defined by the intersecting first and second image planes; 
determining second intersection data based on the second image data and the image position data, wherein the second intersection data describes content of the second ultrasound image within the intersection set; 
determining similarity data based on the first intersection data and the second intersection data, wherein the similarity data describes a grade of similarity between the contents of the first and second ultrasound images within the intersection set (discussed above in claim 1).
Wein also teaches operation of the medical device on the basis of the similarity data ([calibrated] freehand ultrasound imaging by the ultrasound probe/transducer is on the basis of calibration parameters that are on the basis of the similarity data [pg. 69200K-4, "image similarity measure...its maximization will result in the correct calibration ... finds the optimal calibration transformation maximizing the image similarity"]; Abstract and section 1, pg. 69200K-1 to 69200K-2, "calibrate ultrasound prior to the procedure, or even validate the calibration during an exam"; section 4, pg. 69200K-6, "freehand ultrasound systems continuously recording during an exam or procedure could detect perpendicular image frames from analyzing the tracking trajectories, and automatically verify and correct some or all calibration parameters in the background").
Wein does not explicitly teach a medical system, comprising: 
at least one processor of a computer, causing the computer to perform the method steps;
at least one electronic data storage device storing at least the image position data; and 
a medical device for carrying out a medical procedure on the patient, 
wherein the at least one computer is operably coupled to the at least one electronic data storage device for acquiring, from the at least one data storage device, at least image position data, and the medical device for issuing a control signal to the medical device for controlling the operation of the medical device.
In an analogous ultrasound calibration field of endeavor, Boctor teaches a medical system (ultrasound imaging system, ¶ 0036, Fig. 2, #200), comprising:
at least one processor of a computer (processor of computer of data system #220: ¶ 0042, "data system #220 may include one or more computers"; ultrasound processor, ¶ 0036, Fig. 2, #215), causing the computer to perform a method (¶ 0042, "data system #220 includes software [hereinafter “the software”] for implementing processes according to the present invention");
at least one electronic data storage device (memory of data system #220, ¶ 0042 ¶ 0045-0046) storing at least the image position data (¶ 0045-0046, "software acquires position and angle data of ultrasound probe #210 from the position and angle encoders #216 and stores the corresponding data values in memory ... software then receives ultrasound image data from the ultrasound processor #215 and stores the corresponding data values in memory"; ¶ 0057, "software may then store the constituent values of the probe calibration matrix RTP," and ¶ 0077, "the probe calibration matrix RTP is stored"); and 
a medical device (ultrasound probe, ¶ 0036, Fig. 2, #210, Fig. 1, #110) for carrying out a medical procedure on the patient (ultrasound imaging i.e. for surgical image guidance: ¶ 0004, "ultrasound probes for intra-operative use"; ¶ 0009, "image guidance during a surgical procedure 
wherein the at least one computer is operably coupled to the at least one electronic data storage device for acquiring, from the at least one data storage device, at least image position data (¶ 0051, "software retrieves the stored data values for ... position and angle of the ultrasound probe #240, as measured by the position and angle encoders 216, when the ultrasound probe was in each position"), and the medical device for issuing a control signal to the medical device for controlling the operation of the medical device (¶ 0036, "data system #220 for sending commands to and receiving data from the ultrasound processor #215 and the position and angle encoders #216"; ¶ 0036, "ultrasound processor #215 for providing power and signals to, and receiving signals from, the ultrasound transmitter #205 and the ultrasound probe #210").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wein to provide corresponding structures to accomplish the method: a medical system, comprising at least one processor of a computer, causing the computer to perform the method steps; at least one electronic data storage device storing at least the image position data; and a medical device for carrying out a medical procedure on the patient, wherein the at least one computer is operably coupled to the at least one electronic data storage device for acquiring, from the at least one data storage device, at least image position data, and the medical device for issuing a control signal to the medical device for controlling the operation of the medical device, since such a medical system was known in the art as taught by Boctor.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. performing an algorithm on a computer) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide corresponding structures to accomplish the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim(s) 1, Gottschalk et al. (US 2013/0158403) teaches a computer-implemented (¶ 0031-0032: see processor, ¶ 0033, Fig. 6, #240) medical method (Figs. 1 and 4-5: method for obtaining a three-dimensional velocity measurement of tissue), the method comprising at least the following steps:
acquiring first image data (collecting a first...set of ultrasound calibration imagery in a first...image plane, ¶ 0012-0015 ¶ 0026, Figs. 1 and 4, step S110), describing a first two-dimensional ultrasound image displaying a structure (blood vessel, ¶ 0012, Fig. 3) in a first image plane (Fig. 3, first image plane; Fig. 6, image plane A); 
acquiring second image data (collecting a...second set of ultrasound calibration imagery in a...second image plane, ¶ 0012-0015 ¶ 0026, Figs. 1 and 4, step 110) , describing a second two-dimensional ultrasound image displaying the structure in a second image plane intersecting with the first image plane (Fig. 3, second image plane; Fig. 6, image plane B); 
determining first intersection data based on the first image data and the image position data (determining a set of calibration velocity vectors of the tissue, ¶ 0016, Figs. 1 and 4, step S120; and Figs. 1 and 4, step S130, including: collecting correlation/velocity pair data points along line of intersection, ¶ 0018, Fig. 5A, S132), wherein the first intersection data describes content of the first ultrasound image within a linear intersection set defined by 
determining second intersection data based on the second image data and the image position data (determining a set of calibration speckle correlation values, ¶ 0017, Figs. 1 and 4, step S120; and Figs. 1 and 4, step S130, including: collecting correlation/velocity pair data points along line of intersection, ¶ 0018, Fig. 5A, S132), wherein the second intersection data describes content of the second ultrasound image within the intersection set (Fig. 3, line of intersection; Fig. 6, common line).
Regarding claim(s) 6, NPL by Madsen et al. (cited by applicant on IDS 08/05/2020) teaches a least-square optimisation method.
Regarding claim(s) 10, Hashimoto et al. (US 2009/0198134) teaches at least one of: downsampling the image content described by the first intersection data and/or by the second intersection data; applying a filter, particularly a Gauβ-filter to the first intersection data and/or by the second intersection data (¶ 0073, "Images may be interpolated in each overlapped area and in a boundary area between the overlapped area and its outside area, by filtering with a Gauss filter or a median filter, for example").  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793